DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #2000, #2002.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the first one of the two structures being greater than a height of a second of the two structures  of the first and second steps (claims 2, 3), the second upper and lower surfaces of the first and second of the sides each having a length greater than a distance between the inward and outward surfaces, respectively, of the third and fourth of the sides (claims 4, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” in line 1 should be deleted as being implied and therefore not contributing to the conciseness of the Abstract; and the last sentence of the Abstract is a fragment.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: amendments to claims 2-5, 18, and 19 or to the Specification, to provide antecedent basis for their limitations reciting the height and length requirements.
Claim Objections
Claims 1, 8-11, and 14-17 are objected to because of the following informalities:  “for removable connecting” in claim 1, line 18 should be amended to recite –for removably connecting--; “said vent” in claim 8, line 2 should be –said at least one vent--; “said interior” in each of claim 8, line 3, claim 9, lines 4-5, claim 10, line 3, claim 11, line 2, claim 14, line 3, claim 15, line 2, and claim 16, line 2 should be –said hollow interior--; comprises--; and “a upper” in claim 17, line 3 should be –an upper--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1, it is unclear as to whether the claim requires the hive top and hive body to be mated, because the limitation “are used to mate” in the “wherein” clause would appear to be a positive recitation of the mating, but the subsequent “configured to mate” would not appear to be a positive recitation of the mating.
Claims 4 and 18 each recite the limitation "said second upper surfaces" in line 3. There is insufficient antecedent basis for this limitation in each of the claims. It is further unclear as to whether “having” in line 4 of each claim refers to each of the first and second ones of the plurality of sides, or the first and second ones collectively.
Claims 5 and 19 each recite the limitation "said second lower surfaces" in line 3. There is insufficient antecedent basis for this limitation in each of the claims. It is further 
Claim 12 recites the limitation "said honey bee" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2, 3, 6-11, 13-17, and 20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., FR 3042384 (English-language translation provided on PTO-892; hereinafter Martin), in view of Stevens, U.S. Patent No. 5,628,671.
	Re Claim 1, Martin teaches a modular beehive apparatus for containing and raising honey bees (see Abstract), comprising:
A hive body (see id. and figure 1) comprising a plurality of sides (sides of 3, 4, 5, 6 together), each one of the plurality of sides having an upper end (upper end of 6), a lower end (lower end of 3), and a first step (step forming 64; see figures 2 and 7) located at the upper end, the first step comprising a first upward surface (upward surface of 64 upon which the notch in the cover rests in figures 2 and 7, see figures 2 and 7 and translation at page 3, paragraph 1 (beginning “The beehive structure…”) and page 7, paragraph 2 (beginning “It has a general parallelepipedal shape…”); compare figures 2 and 7, with Applicant’s figures 15B, 15C, and 19), a second upward surface (horizontal upper surface of 65 formed inwardly from 64; compare figures 2 and 7, with Applicant’s figures 15B, 15C, and 19), and an inward surface (vertical inwardly facing surface of 64; compare figures 2 and 7, with Applicant’s figures 15B, 15C, and 19) residing between the first and second upward surfaces (see figures 2 and 7);
A plurality of frames (see translation at page 4, paragraphs 4-5 (paragraph 4 beginning “Each of these demarcated…”)) configured for placement within see id. and figures 2 and 5, illustrating 415 for receiving the honey frames), the plurality of frames being used by the honey bees to build honey combs (see translation at page 4, paragraphs 4-5);
A hive bottom (2) comprising at least a horizontal structure (horizontal upper portion of 2, upon which 3 rests; see figures 1 and 2) configured for attachment to a lower end of the hive body (see id. and translation at page 3, paragraph 1 and page 3, paragraph 6 (beginning “The upper quadrangular…”));
A hive top (7) comprising a structure and a plurality of sides (see figure 2) extending downward therefrom, each one of the plurality of sides having a second step (structure mating with 64; see figures 4 and 7, Abstract, and translation at page 7, paragraph 2) located opposite the structure (compare figures 2, 4, and 7, with Applicant’s figures 16C and 19) and having a first downward surface (recessed downward facing surface of 7 for mating with upper surface of 64, see translation at page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19), a second downward surface (downward facing surface of 73 formed inwardly from the recess in 7, see translation at page 3, paragraph 1 and page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19), and an outward surface (outward facing vertical surface of recess mating with 64, see translation at page 3, paragraph 1 and page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19) residing between the first and second downward surfaces (compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19);
Wherein the first and second steps are used to mate the hive top with the hive body (see figures 1 and 2), the hive top being configured to mate with the See translation at page 3, paragraph 1 and page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C and 19.
Martin does not expressly teach a plurality of securing means as claimed.
Stevens, similarly directed to a modular beehive apparatus for containing and raising honey bees, comprising: a hive body (11), a plurality of frames (55), a hive bottom (12), and a hive top (45), teaches that it is known in the art to have a plurality of securing means (39, 49) for removably connecting the hive top to the hive body. See figure 1, 4:26-30, and 4:44-45.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin to have securing means for removably connecting the hive top to the hive body, as taught by Stevens, in order to securely fasten the hive top to the hive body for preventing inadvertent removal during use.
Re Claim 2, Martin as modified by Stevens teaches that the first step is constructed using at least two structures integrally formed together (compare Martin at figure 7, with Applicant’s figures 15C and 16C), a first one of the two structures (Martin 64) having a height that is greater than a height of a second one of the two structures (Martin 65). Compare Martin at figure 7, with Applicant’s figures 15C and 16C.
Although Martin as modified by Stevens does not expressly teach that the two structures are connected together, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to Nerwin v. Erlichman, 168 USPQ 177, 179. 
Re Claim 3, Martin as modified by Stevens teaches that the second step is constructed using at least two structures integrally formed together (compare Martin at figures 4 and 7, with Applicant’s figures 15C and 19), a first of the two structures (Martin 73; see Martin translation at page 3, paragraph 1 and page 7, paragraph 2) having a height that is greater than a height of a second one of the two structures (Martin base of recess into which 64 fits; see id. Compare Martin at figures 4 and 7, with Applicant’s figures 15C and 19.
Although Martin as modified by Stevens does not expressly teach that the two structures are connected together, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to facilitate manufacturing, e.g., require less complex molds, or allow selection of various-height steps for more securely fastening the hive top and body together. Such modification is merely modifying a formerly integral structure to be two separate structures, and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
see Martin at figure 1; Stevens at figure 1, both illustrating the hive top being a hive body second to the first-claimed hive body), the second steps being located at a bottom of the second hive body (see Martin at figures 4 and 7 and translation at page 3, paragraph 1 and page 7, paragraph 2), thereby allowing the bottom of the second hive body to mate with a top of the hive body. See id.
Re Claim 7, Martin as modified by Stevens teaches an opening (formed or covered by Martin 9) between the hive bottom and the hive body (see Martin at figures 1 and 2), the opening allowing the honey bees to enter and exit the apparatus once assembled. See id. and Martin translation at page 3, paragraph 5 (beginning “at the front wall…”).
Re Claim 8, Martin as modified by Stevens teaches that the hive body further comprises at least one vent (Martin 91, 92, additional entry/exits; see Martin translation at page 3, paragraph 5, page 4, paragraph 1 (beginning “The four corners…”), page 4, paragraph 4 (beginning “Each of these…”), and page 5, paragraph 2 (beginning “The four corners…”)), at least the at least one vent and an opening (formed or covered by Martin 9, or another of the additional entries/exits; see id. and Martin translation at page 3, paragraph 5) allowing air to flow through and ventilate the hollow interior of the hive body. See id., noting that the orifices of Martin as modified by Stevens would function as claimed.
Re Claim 9, Martin as modified by Stevens teaches a first set of interior grooves (Martin 415; see Martin at figure 5 and translation at page 4, paragraphs 4-5 (beginning “Each of these…”)) opposite a second set of interior grooves (see id.), a first one of the See id.
Re Claim 10, Martin as modified by Stevens teaches that the hive body further comprises third and fourth upward surfaces (horizontal upward surfaces forming Martin 415 on 412, 411; see Martin at figure 5 and translation at page 4, paragraphs 4-5) configured to support the plurality of frames within the hollow interior of the hive body (see id.), each one of the plurality of frames comprises a plurality of tabs (Martin “projecting upper lateral ends of removable honeycomb frames”; see id.) configured to rest on the third and fourth upward surfaces. See id.
Re Claim 11, Martin as modified by Stevens teaches a plurality of spacers (Martin 416 and/or 417) for spacing out the plurality of frames within the hollow interior of the hive body. See Martin at figure 5 and translation at page 4, paragraphs 4-5.
Re Claim 12, Martin as modified by Stevens teaches that each one of the plurality of frames includes a foundation (Martin “hexagonal wax honeycombs” or foundation therefor; see Martin translation at page 4, paragraph 4) for the honey bee to build the honey combs. See id.
Re Claim 13, Martin as modified by Stevens teaches that the securing means comprises a plurality of screws (Stevens 39; see Stevens at figure 1, 4:26-30, and 4:44-45) for affixing a portion of the second steps in the hive top to a portion of the first steps in the hive body. See id.; Martin at figures 2, 4, and 7.
Re Claim 17, Martin teaches a method for constructing a modular beehive (see 
Affixing a hive body (3, 4, 5, 6 together; see id. and figure 1) to a hive bottom (2; see id. and translation at page 3, paragraph 1 (beginning “The beehive structure…”)), the hive body comprising a plurality of sides (sides of 3, 4, 5, 6 together) defining an interior (see figure 2), each one of the plurality of sides having an upper end (upper end of 6), a lower end (lower end of 3), and a first step (step forming 64; see figures 2 and 7) located at the upper end, the first step comprising a first upward surface (upward surface of 64 upon which the notch in the cover rests in figures 2 and 7, see figures 2 and 7 and translation at page 3, paragraph 1 (beginning “The beehive structure…”) and page 7, paragraph 2 (beginning “It has a general parallelepipedal shape…”); compare figures 2 and 7, with Applicant’s figures 15B, 15C, and 19), a second upward surface (horizontal upper surface of 65 formed inwardly from 64; compare figures 2 and 7, with Applicant’s figures 15B, 15C, and 19), and an inward surface (vertical inwardly facing surface of 64; compare figures 2 and 7, with Applicant’s figures 15B, 15C, and 19) residing between the first and second upward surfaces (see figures 2 and 7);
Inserting a plurality of frames (see translation at page 4, paragraphs 4-5 (paragraph 4 beginning “Each of these demarcated…”)) into the interior of the hive body (see id. and figures 2 and 5, illustrating 415 for receiving the honey frames), the plurality of frames configured for use by honey bees to build honey combs (see translation at page 4, paragraphs 4-5);
Affixing a hive top (7) to the hive body (see figure 1 and translation at page 3, paragraph 1), the hive top comprising a structure and a plurality of sides (see figure 2) extending downward therefrom, each one of the plurality of sides having a see figures 4 and 7, Abstract, and translation at page 7, paragraph 2) located opposite the structure (compare figures 2, 4, and 7, with Applicant’s figures 16C and 19) and having a first downward surface (recessed downward facing surface of 7 for mating with upper surface of 64, see translation at page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19), a second downward surface (downward facing surface of 73 formed inwardly from the recess in 7, see translation at page 3, paragraph 1 and page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19), and an outward surface (outward facing vertical surface of recess mating with 64, see translation at page 3, paragraph 1 and page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19) residing between the first and second downward surfaces (compare figures 2, 4, and 7, with Applicant’s figures 15C, 16C, and 19);
Wherein the step of affixing the hive top to the hive body comprises (i) mating the first steps with the second steps (see figures 1 and 2 and translation at page 3, paragraph 1 and page 7, paragraph 2), the mating step comprising resting the first downward surfaces on the first upward surfaces and resting the second downward surfaces on the second upward surfaces so that the outward surfaces are inside and adjacent the inward surfaces. See translation at page 3, paragraph 1 and page 7, paragraph 2; compare figures 2, 4, and 7, with Applicant’s figures 15C and 19.
Martin does not expressly teach that the step of affixing the hive top to the hive body comprises (ii) securing the hive top to the hive body.
Stevens, similarly directed to a method for constructing a modular beehive, comprising: affixing a hive body (11) to a hive bottom (12; see figures 1 and 2); inserting see id.); and affixing a hive top (45) to the hive body (see id.), teaches that it is known in the art to have the step of affixing the hive top to the hive body comprise: (i) mating the hive top with the hive body (see figure 1, 4:26-30, and 4:44-45, noting that the apertures in 37, 45 must be aligned, i.e., mated), and (ii) securing the hive top to the hive body. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin to have the step of affixing the hive top to the hive body further comprise securing the hive top to the hive body, as taught by Stevens, in order to securely fasten the hive top to the hive body for preventing inadvertent removal during use.
Re Claim 20, Martin as modified by Stevens teaches that the step of securing the hive top to the hive body comprises affixing at least a portion of the second steps in the hive top to at least a portion of the first steps in the hive body. See Stevens at figure 1; Martin at figures 1 and 2, noting that the securing means of Martin as modified by Stevens indirectly affixes the second steps to the first steps.
Claims 4, 5, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Stevens as applied to claims 1 and 17 above, and further in view of Train, U.S. Patent No. 196,060.
Re Claims 4 and 18, as best understood (see Specification and Drawing Objections above), Martin as modified by Stevens does not expressly teach the claim limitations.
Train, similarly directed to a modular beehive apparatus for containing and raising honey bees and a method of constructing a modular beehive, teaches that it is see figure 8) comprising a first step (bottom recesses in topmost box for mating with the top flange of the box below; see id. and figure 6) and a second hive body having a mating structure (top flange of the box below the top box; see id.), teaches that it is known in the art to have the hive body comprise first and second one of a plurality of sides perpendicular to third and fourth ones of the plurality of sides (see figure 8), second upper surfaces of the first and second ones of the plurality of sides having a length that is greater than a distance between the inward surfaces of the third and fourth ones of the plurality of sides, thereby creating a plurality of notches (compare figures 6 and 8, with Applicant’s figures 15A and 15B; in view of the objections to the claimed subject matter, the claim as best understood is interpreted as referring to Applicant’s notches #150, which as best understood would have identical structures to the notches formed in Train extending to the exterior sides of the hive boxes to mate with the flanges that also extend to the exterior sides of the hive boxes) between first steps of the first and second ones of the plurality of sides and first steps of the third and fourth ones of the plurality of sides. Compare figures 6 and 8, with Applicant’s figures 15A and 15B.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Stevens to have the hive body comprise first and second one of a plurality of sides perpendicular to third and fourth ones of the plurality of sides, second upper surfaces of the first and second ones of the plurality of sides having a length that is greater than a distance between the inward surfaces of the third and fourth ones of the plurality of sides, thereby creating a plurality of notches between first steps of the first and second ones of the plurality of sides and 
Re Claim 5, as best understood (see Specification and Drawing Objections above), Martin as modified by Stevens and Train teaches that the hive top comprises first and second ones of the plurality of sides perpendicular to third and fourth ones of the plurality of sides (see Martin at figure 2; Train at figures 6 and 8; see also Martin as modified by Stevens and Train in the rejection of claim 4 above), the second lower surfaces of the first and second ones of the plurality of sides having a length that is greater than a distance between the outward surfaces of the third and fourth ones of the plurality of sides, thereby creating a plurality of tabs (see Train at figure 8), each one of the plurality of tabs being configured for placement into a corresponding one of the plurality of notches. See Train at figures 6 and 8; Martin at figures 2, 4, and 7 and translation at page 3, paragraph 1 and page 7, paragraph 2.
Re Claim 19, as best understood (see Specification and Drawing Objections above), Martin as modified by Stevens and Train teaches that the hive top comprises first and second ones of the plurality of sides that are perpendicular to third and fourth ones of the plurality of sides (see Martin at figure 2; Train at figures 6 and 8; see also Martin as modified by Stevens and Train in the rejection of claim 18 above), the second lower surfaces of the first and second ones of the plurality of sides having a length that is greater than a distance between the outward surfaces of the third and fourth ones of the plurality of sides, thereby creating a plurality of tabs (see Train at figure 8), each one of the plurality of tabs being configured to fit into corresponding ones of the plurality of notches. See Train at figures 6 and 8; Martin at figures 2, 4, and 7 and translation at page 3, paragraph 1 and page 7, paragraph 2.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Stevens as applied to claim 1 above, and further in view of Ungar, U.S. Patent No. 5,035,668.
Re Claim 14, Martin as modified by Stevens does not expressly teach the claimed features.
Ungar, similarly directed to a modular beehive apparatus (see Abstract), teaches that it is known in the art to have a first one of a plurality of sides of the hive body comprise a vertical portion (22 or 26; see figures 1 and 2, 2:39-44, and 3:33-42) that is one of openable and removable (see id.), thereby allowing a user to view at least a portion of a hollow interior of the hive body without taking off a hive top. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Stevens to have a first one of the plurality of sides of the hive body comprise a vertical portion that is one of openable and removable, thereby allowing a user to view at least a portion of a hollow interior of the hive body without taking off the hive top, as taught by Ungar, in order to facilitate removal of honeycomb frames for harvesting honey or inspection of the hive, without requiring the hive boxes to be stacked and unstacked. See Ungar at 3:55-58; see also Martin at figure 1.
Re Claim 15, Martin as modified by Stevens and Ungar teaches that each one of the plurality of frames can be removed from and inserted into the hollow interior via the vertical portion once the vertical portion is one of opened and removed. See Ungar at 3:33-61.
see Martin at figure 2) in the hive body that is accessible to a user when the hive top is one of not connected to and removed from the hive body. See Martin at figures 2 and 5, page 3, paragraph 1, page 4, paragraphs 4-5, and page 7, paragraph 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642